Case 2:20-cv-00020-JPH-MJD Document 74 Filed 03/01/21 Page 1 of 3 PageID #: 423




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 JOSHUA TAYLOR,                                         )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )       No. 2:20-cv-00020-JPH-MJD
                                                        )
 K. HOBSON,                                             )
 A. WRIGHT,                                             )
 BOBBI,                                                 )
                                                        )
                               Defendants. 1            )


                       Order Denying Motion for Preliminary Injunction

        Plaintiff Joshua Taylor filed this lawsuit alleging that following his transfer to Wabash

 Valley Correctional Facility in June 2019, the defendants delayed providing him a bottom bunk

 pass, the opportunity to see a doctor, and medications to treat his back pain for a period of four

 months. He subsequently filed a motion for preliminary injunction to restrain the defendants from

 retaliating against him. Mr. Taylor alleges that in retaliation for filing this lawsuit he has been

 refused his medications every day for three months. Dkts. 56 and 57. The defendants dispute that

 preliminary injunctive relief is appropriate, and the plaintiff has replied.

        "A preliminary injunction is an extraordinary equitable remedy that is available only when

 the movant shows clear need." Turnell v. Centimark Corp., 796 F.3d 656, 661 (7th Cir. 2015). "To

 survive the threshold phase, a party seeking a preliminary injunction must satisfy three

 requirements." Valencia v. City of Springfield, Illinois, 883 F.3d 959, 966 (7th Cir. 2018) (internal

 quotations omitted)). The party must show that: (1) "absent a preliminary injunction, it will suffer



 1The clerk is directed to update the docket to reflect the following: K. Hobson is "KIM HOBSON"; A.
 Wright is "AMY WRIGHT"; and Bobbi is "BOBBI RIGGS."
                                                   1
Case 2:20-cv-00020-JPH-MJD Document 74 Filed 03/01/21 Page 2 of 3 PageID #: 424




 irreparable harm in the interim period prior to final resolution of its claims"; (2) "traditional legal

 remedies would be inadequate"; and (3) "its claim has some likelihood of succeeding on the

 merits." Id. Only if the moving party meets these threshold requirements does the court then

 proceed to the balancing phase of the analysis. Id. In the balancing phase, "the court weighs the

 irreparable harm that the moving party would endure without the protection of the preliminary

 injunction against any irreparable harm the nonmoving party would suffer if the court were to grant

 the requested relief." Id.

        Here, Mr. Taylor argues that preliminary injunctive relief is needed "to make sure [he]

 receives his meds, and the nurses stop retaliating against him for exercising his rights." Dkt. 57 at

 p. 5. Defendants have provided evidence showing that Mr. Taylor has regularly received his

 medications. This includes Mr. Taylor's medical records from August of 2020 through December

 of 2020. Dkt. 60 at p. 8. While there are a few days over the months of August to December 2020

 where Mr. Taylor did not receive his medication, the government explains that reasons unrelated

 to retaliation may account for this, such as refusal of medication, not being present during

 medication pass out times, or failures by the pharmacy to refill or deliver the medication. See Dkt.

 60 at p. 7. The records contradict Mr. Taylor's claim, and he does not dispute their accuracy. Mr.

 Taylor's motion for preliminary injunction, dkt [56], is therefore denied because he cannot show

 a likelihood of success on the merits.

 SO ORDERED.

 Date: 3/1/2021




                                                   2
Case 2:20-cv-00020-JPH-MJD Document 74 Filed 03/01/21 Page 3 of 3 PageID #: 425




 Distribution:

 JOSHUA TAYLOR
 160810
 WABASH VALLEY – CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 CARLISLE, IN 47838

 Heather Terese Gilbert
 CASSIDAY SCHADE LLP
 hgilbert@cassiday.com

 Marley Genele Hancock
 CASSIDAY SCHADE LLP
 mhancock@cassiday.com

 Emily Kathleen VanTyle
 CASSIDAY SCHADE LLP
 evantyle@cassiday.com




                                      3
